PER CURIAM.
Affirmed without prejudice to appellant filing a timely motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850 challenging the voluntariness of his plea agreement in lower tribunal case numbers 12-9122CF10A and 14-16661CF10A in light of his claim that he was not awarded the proper amount of jail credit as part of the agreement. Johnson v. State, 60 So.3d 1045, 1052 (Fla.2011); Colon v. State, 132 So.3d 297, 298 (Fla. 4th DCA 2014); Lacy v. State, 117 So.3d 848 (Fla. 4th DCA 2013); Villar v. State, 110 So.3d 503, 504 (Fla. 4th DCA 2013).

Affirmed without prejudice.

CIKLIN, C.J., WARNER and LEVINE, JJ., concur.